DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on the 14th of April, 2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments (see pages 8-12), filed on the 14th of April, 2021, with respect to the rejection(s) of Claims 26, 28, 29, 32, 33, 35, 36, 38, 39, 41-43, 45, 46, 48 and 49 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2011/0131338 A1 to Hu, Q. James (Hu) as disclosed in the IDS, in view of Patent No.: US 9,141,947 B1 to Furr et al. (Furr), Claims 27, 30, 31, 37, 40, 47 and 50 under 35 U.S.C. 103 as being unpatentable over Hu as disclosed in the IDS, in view of Furr and further in view of Publication No.: US 2002/0009992 A1 to Jensen, Eric (Jensen) and Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Furr and further in view of Publication No.: US 2016/0094480 A1 to Kulkarni et al. Kulkarni) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
4.	Claims 26-29, 31-39, 41-49 and 51-53 (renumbered to as Claims 1-25) are allowed.
	Independent Claim 26 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘identify resources for delivering a network service to clients requesting services, the resources being classified by service area from a plurality of service areas; determine service agents to configure the identified; resources, each service agent to manage service handler pools for delivering the network service across at least one service area, the service agents being selected to provide a configuration for the service handler pools to deliver the network service for the identified resources, wherein to determine the service agents includes instructions to: determine a number of clients accessing the network service associated with each service area; and select a service handler instance for a respective service area based on the number of clients accessing the network service associated with the respective service area; send respective configuration rules to each determined service agent, the configuration rules configured to establish the service handler pools for delivering the network service across the plurality of service areas; collect service traffic information from the service agents; adjust the resources at the service handler pools for delivering the network service based on the collected service traffic information; and send updated respective configuration rules for the service handler pools to each determined service agent based on the adjustment’.
	Independent Claim 36 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘identifying resources for delivering a network service to clients requesting services, the resources being classified by service area from a plurality of service areas; determining service agents to configure the identified; resources, each service agent to manage service handler pools for delivering the network service across at least one service area, the service agents being selected to provide a configuration for the service handler pools to deliver the network service for the identified resources, wherein to determine the service agents includes: determining a number of clients accessing the network service associated with each service area; and selecting a service handler instance for a respective service area based on the number of clients accessing the network service associated with the respective service area; sending respective configuration rules to each determined service agent, the configuration rules configured to establish the service handler pools for delivering the network service across the plurality of service areas; collecting service traffic information from the service agents; adjusting the resources at the service handler pools for delivering the network service based on the collected service traffic information; and sending updated respective configuration rules for the service handler pools to each determined service agent based on the adjusting’.
Independent Claim 46 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or identify resources for delivering a network service to clients requesting services, the resources being classified by service area from a plurality of service areas; determine service agents to configure the identified; resources, each service agent to manage service handler pools for delivering the network service across at least one service area, the service agents being selected to provide a configuration for the service handler pools to deliver the network service for the identified resources, wherein to determine the service agents includes instructions that cause the machine to: determine a number of clients accessing the network service associated with each service area; and select a service handler instance for a respective service area based on the number of clients accessing the network service associated with the respective service area; send respective configuration rules to each determined service agent, the configuration rules configured to establish the service handler pools for deliver the network service across the plurality of service areas; collect service traffic information from the service agents; adjust the resources at the service handler pools for delivering the network service based on the collected service traffic information; and send updated respective configuration rules for the service handler pools to each determined service agent based on the adjusting’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.